Case 3:19-mj-02570-MBB Document 1-1 Filed 12/05/19 Page 1 of 4

AFFIDAVIT OF J. J OSEPH GALIETTA |.

I, Special Agent J. Joseph Galietta, depose and state as follows:

1. I have been a Special Agent (“SA”) with the Federal Bureau of Investigation
(“FBI”) since July 2006. I am currently assigned to the Boston Field Office, North Shore
Gang Task Force. Since 2006, I have received training and experience in interviewing and
interrogation, arrest procedures, search and seizure, gangs, narcotics, search warrant
applications, and various other investigative techniques and methods. In my tenure as an FBI
Special Agent, I have served as a case agent, or assisted other agents in the investigation of
various violations; however, I have predominantly been assigned to work counterterrorism
investigations as a member of the FBI Joint Terrorism Task Force (“JTTF”). From 2006 to
2012, I was assigned to the FBI Baltimore Field Office as a member of the
Maryland/Delaware JTTF. From November 2012 to June 2014, I was assigned to FBI
Headquarters asa Supervisory Special Agent (“SSA”) in the FBI’s Counterterrorism
Division. In my role as an SSA, I oversaw the counterterrorism investigations of the Los
Angeles Field Office, including those targeting the homegrown violent extremist threat,
IRGC, Al-Shabaab, Al-Qaeda, ISIS, and more. I returned to the Baltimore Division in June,
2014. In October 2014, I transferred to the FBI Boston Field Office counterterrorism |
program. In October 2018, I transferred to my current assignment on the North Shore Gang
Task Force (“NSGTF”) within the FBI Boston Field Office. Since that time, I have focused
my efforts on the Almighty Latin King and Queen Nation (the LATIN KINGS). |

2. . Based on my training and.experience as an FBI Special Agent, I am familiar

with federal firearms and narcotics laws and know that it is a violation of Title 18, U.S.C.,

 
Case 3:19-mj-02570-MBB Document 1-1 Filed 12/05/19 Page 2 of 4

Section 922(g)(1) to be a felon in possession of a firearm that has previously traveled in
interstate commerce.

3. The facts stated herein are based upon my personal involvement in this |
investigation and my discussions with other law enforcement officers involved with this
investigation. In submitting this affidavit, however, I have not included each and every fact
known to me about the investigation, but only those facts, which I believe are sufficient to
establish the requisite probable cause.

4. On December 5, 2019, at approximately 4:00 a.m., members of the FBI task
' force, along with the Springfield Police, went to 126 Firglade Street, 1‘ floor, in Springfield,
Massachusetts (“the Premises”) with a federal arrest warrant for Michael Cecchetelli on the
charge of Conspiracy to Conduct Enterprise Affairs Through a Pattern of Racketeering |
Activity, in violation of 18 U.S.C. § 1962(d), and a federal search warrant authorizing the
- search of the Premises, 19-MJ-2544-MBB. |

5S. Upon entry by law enforcement officers, David Cecchetelli was observed.
coming out of a bedroom on the right side of the small apartment. The officers asked David
Cecchetelli if Michael Cecchetelli, for whom they had an arrest warrant, was home. Michael
Cecchetelli was then observed coming out of a room on the left side of the apartment.

6. David Cecchetelli confirmed that the room that he had just come out of on the
right side of the apartment was his room. He stated that he had been awake watching
television in the room where he had just come out of. He also asked a Springfield Police
Department officer to retrieve his clothes and sneakers from the bedroom where he had been
first observed. David Cecchetelli also explained that he resided in the Premises three days a

week and stayed in Westfield, MA the rest of the time with his girlfriend. However, he stated ”

 
Case 3:19-mj-02570-MBB Document 1-1 Filed 12/05/19 Page 3 of 4

that due due to his strained relationship with his girlfriend he was spending more time at the
Premises.

7. The officers located four rounds of ammunition in a box under the bed where
David Cecchetelli had been sleeping. They also located on the bedroom dresser next to the
bed and behind a table top fan, a Smith and Wesson .357 caliber 5 shot revolver, bearing
serial number 3 1605 9, loaded with five rounds of ammunition. |

8. Officers observed photographs of David Cecchetelli in the bedroom where the
gun and ammunition was located.

9, Bureaus of Alcohol, Tobacco, Firearms and Explosives Special Agent Mattheu
Kelsch, who is trained in interstate nexus examinations, is conducting a trace of the Smith and
Wesson .357 caliber 5 shot revolver, serial number 316059. The examination has not been
completed. He has related that the nine rounds of ammunition have traveled in interstate
commerce because there are no commercial manufacturers of ammunition in the state of
Massachusetts.

10. =#A review of David Cecchetelli’s criminal record reveals that he is a prohibited
person and was aware of that status, as it includes a conviction on October 21, 2005 on a case
involving Conspiracy and Conducting an Illegal Gambling Business out of federal court in
Springfield (docket # 05-3 0001), a crime punishable by a term of imprisonment of more than.

one year.

 
Case 3:19-mj-02570-MBB Document 1-1 Filed 12/05/19 Page 4 of 4

11. Based upon all of the foregoing information, I believe probable cause exists to
conclude that on December 5, 2019 David Cecchetelli was a convicted felon who did
unlawfully possess 9 rounds of ammunition which had previously traveled in interstate

commerce, in violation of Title 18, U.S.C., Section 922(g)(1).

 

SS osepif Galietta
Special Agent
Federal Bureau of Investigation

Suuour amd aulbsuured Ie Yn. Thun
S™ Adar, & Recombnr .20'4

      
 

We

i
Sane 90) r
oe ws ,
wy KOLO CE
Tae ira VSS
i AUS
gy
p es

 
